DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments relate to the Vrzalik reference, which is no longer the primary reference and is no longer being used for the elements which are the subject of Applicant’s arguments, and thus Applicant’s arguments do not apply to the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 21, 26-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik).
Regarding claim 1, Chambers teaches a bedding system comprising: a mattress (Figure 1; 10) including a top wall comprising a sleep surface (Figure 1; 12) an opposite inner surface, the sleep surface defining an unobstructed topmost surface of the mattress, the top wall having a plurality of air transfer ports (Figure 1; 22 (holes)) extending through the sleep surface, the sleep surface being made from a breathable material (Paragraph 30 “In one illustrative embodiment, cover 12 includes a breathable material such as nylon, with micro vents, apertures or holes 22 creating a low air loss surface.”), the air transfer ports being larger than any pores inherently present in the breathable material (Paragraph 31 “cover 12 is perforated allowing air to flow from cover 12”), the mattress including a bottom wall (Figure 1; 14) comprising a bottom surface and an opposite inner surface, the bottom surface being opposite the sleep surface, the mattress comprising a side wall  (Figure 1; sides at 4/15/2, as shown) that connects the top wall and the bottom wall, the bottom wall and the side wall being made of a material that prevents air flow therethrough (Paragraph 32, “In alternative embodiments, a moisture barrier layer is provided above or below base 14 to capture moisture from the patient allowing base 14 to be made from a non-breathable material.”), the inner surfaces and an inner surface of the side wall defining a cavity having a fill material (Figure 1; 19) disposed therein such that the fill material extends from the inner surface of the top wall to the inner surface of the bottom wall, the mattress comprising an air flow port (Figure 1; 16) that is in communication with the cavity; a hose comprising a first end coupled to the air flow port (Figure 2; as shown); and a pressure generator (Figure 3; 36) coupled to a second end of the hose, wherein the pressure generator is configured to create positive pressure to move air out of the cavity through the air transfer ports (Paragraph 38-40). Chambers does not teach wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator. Vrzalik teaches wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure generator of Chambers to create negative pressure as taught by Vrzalik in order to allow for airflow away from the user when desired. 
Regarding claim 3, Chambers teaches each of the air transfer ports divides one or more of the fibers into a first portion and a second portion that is separated from the first portion by one of the air transfer ports (Paragraphs 30-31 discuss that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces)
Regarding claim 4, Chambers teaches the breathable material is made up of a plurality of non-woven fibers, the fibers being cut so that the air transfer ports each extend through one or more of the fibers (Paragraphs 30-31 discuss that the material may be nylon and that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces). 
Regarding claim 5, Chambers teaches the bottom surface and the side wall are each made from a non-porous material (Paragraph 32). 
Regarding claim 21, Chambers teaches the side wall extends continuously from the inner surface of the top wall to the inner surface of the bottom wall (Figure 1; side wall is from the planar surface marked at 18 until the planar surface marked at 12).
Regarding claim 26, Chambers teaches the air flow port extends through one of the bottom wall or the side wall (Figure 2; 16, as shown).
Regarding claim 27, Chambers teaches each of the air transfer ports divides one or more of the fibers into a first portion and a second portion that is separated from the first portion by one of the air transfer ports (Paragraphs 30-31 discuss that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces).
Regarding claim 28, Chambers teaches the breathable material is formed from a fabric that is made up of a plurality of 5U.S. Serial No.: 16/520,841Applicant: Bedgear, LLC Response to Office Action1735-313 woven or non-woven fibers that are arranged to form the fabric (Paragraphs 30-31).
Regarding claim 30, Chambers does not teach the fill material comprises a plurality of springs. Vrzalik teaches the fill material comprises a plurality of springs (Figure 3; 142). It would have been obvious to one of ordinary skill in the art prior to the filing date to modify the fill material of Chambers to be springs in order to modify the feel of the mattress to be softer or firmer according to user preference, and thus improve user comfort. 
Regarding claim 31, Chambers teaches the bottom wall extends is continuously planar from a first side of the side wall to an opposite second side of the side wall (Figure 1; where 18 is marked is a planar surface). 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Reynolds (US Patent Application Publication 20190380501).
Regarding claim 2, Chambers teaches the breathable material being cut so that the air transfer ports each extend through one or more of the fibers Paragraphs 30-31 discuss that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces). Chambers does not teach the breathable material is made up of a plurality of woven fibers. Reynolds teaches the breathable material is made up of a plurality of woven fibers (Paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Chambers, as modified, to be a woven material because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 7 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Lachenbruch et al. (U.S. Patent No. 9,463,124 — herein referred to as Lachenbruch). 
Regarding claim 7, Chambers teaches a bedding system as recited in claim 1. Vrzalik does not teach wherein the system includes a sensor configured to send a signal to adjust a fan speed of the pressure generator, the sensor being positioned in the hose. Lachenbruch teaches in Figures 2 and GA a bedding system including a sensor {215} configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44}, the sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the hose of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. 
Regarding claim 22, Chambers teaches a bedding system as recited in claim 1. Chambers does not teach wherein the system includes a temperature sensor configured to send a signal to adjust a fan speed of the pressure generator, the temperature sensor being positioned in the hose. Lachenbruch teaches in Figures 2 and GA a bedding system including a temperature sensor {215, see also Column 9; lines 21-30} configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44}, the temperature sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the hose of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. 
Regarding claim 23, Chambers teaches a bedding system as recited in claim 1. Chambers does not teach wherein the system includes a humidity sensor configured to send a signal to adjust a fan speed of the pressure generator, the humidity sensor being positioned in the hose. Lachenbruch teaches in Figures 2 and GA a bedding system including a humidity sensor {215, see also Column 9; lines 21-30} configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44}, the humidity sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the hose of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. 
 Regarding claim 24, Chambers teaches a bedding system as recited in claim 1. Chambers does not teach wherein the system includes a temperature sensor and a humidity sensor configured to send a signal to adjust a fan speed of the pressure generator, the temperature sensor and a humidity sensor being positioned in the hose. Lachenbruch teaches in Figures 2 and GA a bedding system including a temperature sensor and a humidity sensor {215, see also Column 9; lines 21-30} configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44}, the temperature sensor and a humidity sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the hose of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Wyon et al. (U.S. Patent No. 4,946,220 — herein referred to as Wyon). 
Regarding claim 11, Chambers teaches a bedding system as recited in claim 1. Chambers does not teach wherein a portion of the first end is positioned in the cavity. Wyon teaches in Figure 1 a portion of a first end of a hose (12) positioned in a cavity (as defined by 3}, Wyon and Chambers similarly utilize hose, piping, or duct work to move air through a cavity comprising a cushion member In view of Wyon, it would have been obvious ta a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the hose of Chambers, as modified, such that a portion is positioned within the cavity, as in Wyon, because the configuration of Wyon would predictably result in the system of Chambers performing as intended to move air through the cushion and cavity. Moreover, it has been held that the particular placement of a structure, where the placement does not affect operation, is not a patentable advance (see MPEP 2144.04 section VI.C}.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Lachenbruch et al. (U.S. Patent No. 9,463,124 — herein referred to as Lachenbruch) and Wyon et al. (U.S. Patent No. 4,946,220 — herein referred to as Wyon) in view of Reynolds (US Patent Application Publication 20190380501). 
Regarding claim 20, Chambers teaches a bedding system comprising: 3U.S. Serial No.: 16/520,841Applicant: Bedgear, LLC Response to Office Action1735-313 a bedding system comprising: a mattress (Figure 1; 10) including a top wall comprising a sleep surface (Figure 1; 12) and an opposite inner surface, the sleep surface having a plurality of air transfer ports (Figure 1; 22 (holes)), the sleep surface defining an unobstructed topmost surface of the mattress, the sleep surface being made from a breathable material  (Paragraph 30 “In one illustrative embodiment, cover 12 includes a breathable material such as nylon, with micro vents, apertures or holes 22 creating a low air loss surface.”)s  the air transfer ports being larger than any pores inherently present in the breathable material (Paragraph 31 “cover 12 is perforated allowing air to flow from cover 12”), the mattress including a bottom wall (Figure 1; 14) comprising a bottom surface and an opposite inner surface, the bottom surface being opposite the sleep surface, the mattress comprising a side wall  (Figure 1; sides at 4/15/2, as shown) that connects the top wall and the bottom wall, the bottom wall and the side wall being made of a material that prevents air flow therethrough (Paragraph 32, “In alternative embodiments, a moisture barrier layer is provided above or below base 14 to capture moisture from the patient allowing base 14 to be made from a non-breathable material.”), the inner surfaces and an inner surface of the side wall defining a cavity having a fill material  (Figure 1; 19) disposed therein such that the fill material extends continuously from the inner surface of the top wall to the inner surface of the bottom wall, the mattress comprising an air flow port (Figure 1; 16) extending through the side wall that is in communication with the cavity; a hose (Figure 2; as shown) comprising a first end coupled to the air flow port; and a pressure generator (Figure 3; 36) coupled to a second end of the hose; the pressure generator configured to create positive pressure to move air out of the cavity through the air transfer ports, wherein the breathable material is made up of a plurality of fibers, the fibers being cut so that the air transfer ports each extend through one or more of the fibers, each of the air transfer ports dividing one or more of the fibers into a first portion and a second portion that is separated from the first portion by one of the air transfer ports (Paragraphs 30-31 discuss that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces). Chambers does not teach the first end of the hose extends into the cavity, and a sensor configured to send a signal to adjust a fan speed of the pressure generator if a temperature exceeds a selected threshold temperature, wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator and, wherein the fibers are woven fibers. Wyon teaches in Figure 1 a portion of a first end of a hose (12) positioned in a cavity (as defined by 3}, Wyon and Chambers similarly utilize hose, piping, or duct work to move air through a cavity comprising a cushion member In view of Wyon, it would have been obvious ta a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the hose of Chambers such that a portion is positioned within the cavity, as in Wyon, because the configuration of Wyon would predictably result in the system of Chambers performing as intended to move air through the cushion and cavity. Moreover, it has been held that the particular placement of a structure, where the placement does not affect operation, is not a patentable advance (see MPEP 2144.04 section VI.C}. Lachenbruch teaches in Figures 2, 4 and 5 a bedding system including a sensor (15, 215} configured to send a signal to adjust a fan speed of a pressure generator (45, 245) Ha temperature exceeds a selected threshold temperature (col. 7, line 60—col. 8, line 59). In view of Lachenbruch, if would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the bedding system of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed if a temperature exceeds a selected threshold temperature, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. Vrzalik teaches wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure generator of Chambers, as modified, to create negative pressure as taught by Vrzalik in order to allow for airflow away from the user when desired. Reynolds teaches the breathable material is made up of a plurality of woven fibers (Paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Chambers, as modified, to be a woven material because the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Lachenbruch in view of Kawaguri (US Patent 5299428). 
Regarding claim 25, Chambers does not teach the temperature sensor is spaced apart from the humidity sensor. Kawaguri teaches the temperature sensor is spaced apart from the humidity sensor (Figure 1 shows temperature sensors 3 and humidity sensors 4 spaced from each other in a measurement area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress system of Chambers, as modified, to include spaced sensors as in Kawaguri in order to allow for easy repairs of each sensor without affecting the other sensor.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Aramli (US Patent Application Publication 20150121620). 
Regarding claim 29, Chambers teaches the pressure generator includes a power unit (Figure 3; 20), the power unit comprising a fan (Figure 3; 20 is a fan). Chambers does not teach the system comprising a pipe having a first end coupled to the power unit and an opposite second end removably coupled to the second end of the hose. Aramli teaches the system comprising a pipe (Figure 2; 120) having a first end coupled to the power unit (Figure 2; 10) and an opposite second end removably coupled to the second end of the hose (Figure 2; hose 116 is attached to the other end of pipe 120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress system of Chambers, as modified, to include a power unit with a pipe attached to the hose to allow removal of the hose for more compact storage.
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (US Patent Application Publication 20060080778) further in view of Vrzalik et al. (U.S. Patent No. 7,914,611 —herein referred to as Vrzalik) in view of Lachenbruch et al. (U.S. Patent No. 9,463,124 — herein referred to as Lachenbruch) and Wyon et al. (U.S. Patent No. 4,946,220 — herein referred to as Wyon) in view of Kawaguri (US Patent 5299428) in view of Allen (US Patent 5473783).
Regarding claim 32, Chambers teaches a bedding system comprising: a mattress (Figure 1; 10) including a top wall comprising a sleep surface (Figure 1; 12) an opposite inner surface, the sleep surface having a plurality of air transfer ports (Figure 1; 22 (holes)), the sleep surface defining an unobstructed topmost surface of the mattress, the sleep surface being made from a breathable material  (Paragraph 30 “In one illustrative embodiment, cover 12 includes a breathable material such as nylon, with micro vents, apertures or holes 22 creating a low air loss surface.”)s  the air transfer ports being larger than any pores inherently present in the breathable material (Paragraph 31 “cover 12 is perforated allowing air to flow from cover 12”), the mattress including a bottom wall (Figure 1; 14) comprising a bottom surface and an opposite inner surface, the bottom surface being opposite the sleep surface, the mattress comprising a side wall  (Figure 1; sides at 4/15/2, as shown) that connects the top wall and the bottom wall, the bottom wall and the side wall being made of a material that prevents air flow therethrough (Paragraph 32, “In alternative embodiments, a moisture barrier layer is provided above or below base 14 to capture moisture from the patient allowing base 14 to be made from a non-breathable material.”), the cavity having a uniform height between opposite sides of the side wall and opposite ends of the side wall, the height being defined by a distance between the inner surfaces of the top and bottom walls (Figures 1 and 2, as shown), the mattress comprising an air flow port (Figure 1; 16) extending through the side wall that is in communication with the cavity; a hose (Figure 2; as shown) comprising a first end coupled to the air flow port, and a pressure generator (Figure 3; 36) coupled to a second end of the hose; the pressure generator configured to create positive pressure to move air out of the cavity through the air transfer ports, and wherein the breathable material is made up of a plurality of non-woven fibers, the fibers being cut so that the air transfer ports each extend through one or more of the fibers, each of the air transfer ports dividing one or more of the fibers into a first portion and a second portion that is separated from the first portion by one of the air transfer ports (Paragraphs 30-31 discuss that the material may be nylon and Paragraphs 30-31 discuss that the material may be perforated to create apertures or holes, which would necessarily cut the fibers of the fabric into two pieces). Chambers does not teach the inner surfaces and an inner surface of the side wall defining a cavity having a plurality of springs disposed therein such that the springs extend continuously from the inner surface of the top wall to the inner surface of the bottom wall, the first end of the hose extends into the cavity, the hose being positioned equidistant between the top and bottom walls; a temperature sensor configured to send a signal to adjust a fan speed of the pressure generator if a temperature exceeds a selected threshold temperature, the temperature sensor being positioned in the hose; and a humidity sensor configured to send a signal to adjust the fan speed of the pressure generator if a humidity exceeds a selected threshold humidity, the temperature humidity being positioned in the hose such that the humidity sensor is spaced apart from the temperature sensor, wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator. Wyon teaches in Figure 1 a portion of a first end of a hose (12) positioned in a cavity (as defined by 3}, Wyon and Chambers similarly utilize hose, piping, or duct work to move air through a cavity comprising a cushion member In view of Wyon, it would have been obvious ta a person having ordinary skill in the art  before the effective filing date of the claimed invention to configure the hose of Chambers, as modified, such that a portion is positioned within the cavity, as in Wyon, because the configuration of Wyon would predictably result in the system of Chambers performing as intended to move air through the cushion and cavity. Moreover, it has been held that the particular placement of a structure, where the placement does not affect operation, is not a patentable advance (see MPEP 2144.04 section VI.C}. Lachenbruch teaches in Figures 2, 4 and 5 a bedding system including a sensor (15, 215} configured to send a signal to adjust a fan speed of a pressure generator (45, 245) Ha temperature exceeds a selected threshold temperature (col. 7, line 60—col. 8, line 59), the sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the bedding system of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed if a temperature exceeds a selected threshold temperature, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. Lachenbruch teaches in Figures 2 and GA a bedding system including a humidity sensor {215, see also Column 9; lines 21-30} configured to send a signal to adjust a fan speed of a pressure generator (245; col. 9, lines 38-44, col. 4, lines 27-44}, the humidity sensor being positioned in the hose {col. 9, lines 29-31}. In view of Lachenbruch, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add to the hose of Chambers, as modified, a sensor configured to send a signal to adjust a fan speed, as in Lachenbruch, to provide a rated level of heat and moisture withdrawal regardless of environmental conditions. Kawaguri teaches the temperature sensor is spaced apart from the humidity sensor (Figure 1 shows temperature sensors 3 and humidity sensors 4 spaced from each other in a measurement area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress system of Chambers, as modified, to include spaced sensors as in Kawaguri in order to allow for easy repairs of each sensor without affecting the other sensor. Moreover, it has been held that the particular placement of a structure, where the placement does not affect operation, is not a patentable advance (see MPEP 2144.04 section VI.C}. Vrzalik teaches wherein the pressure generator is configured to create negative pressure to draw air, moisture or particles in the air transfer ports and/or the cavity through the cavity and into the pressure generator (Figure 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure generator of Chambers, as modified, to create negative pressure as taught by Vrzalik in order to allow for airflow away from the user when desired. Vrzalik teaches the inner surfaces and an inner surface of the side wall defining a cavity having a plurality of springs disposed therein such that the springs extend continuously from the inner surface of the top wall to the inner surface of the bottom wall (Figure 3; 142). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fill material of Chambers, as modified, to be springs in order to modify the feel of the mattress to be softer or firmer according to user preference, and thus improve user comfort. Allen teaches the hose being positioned equidistant between the top and bottom walls (Figure 2; as shown). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hose position of Chambers, as modified, to be equidistant between the top and bottom in order for the hose to balance the stress of the attachment between the upper and lower sheets. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673   

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673